DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 16/653, 469, filed 10/15/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/30/2020 and 04/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
 	The disclosure is objected to because of the following informalities:
 	In para. 0051, delete “…thererto…” and replace with “…thereto…”  
Appropriate correction is required.
Allowable Subject Matter
 	Claims 21-46 are allowed.
 	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 21, the prior art fails to teach or suggest further inclusion of an electronic device comprising: wherein in response to the request, the at least one processor is configured to: in case that the electronic device is being supplied with power from the external power source via the wire and the remaining amount of power in the battery is below the first threshold, enable the wireless power transmission function and adjust power wirelessly transmitting to the external device via the coil based on the remaining amount of power in the battery while charging the battery.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toya
US Pub 2008/0061733
Saunamäki 
US Pub 2011/0115430


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        09/09/2022